                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA


BHARATKUMAR G. THAKKER;
ADEBODUN ADEBOMI IDOWU;
COURTNEY STUBBS; RIGOBERTO
GOMEZ HERNANDEZ; RODOLFO
AGUSTÍN JUAREZ JUAREZ;
MEILING LIN; HENRY PRATT; JEAN               Case No. ________
HERDY CHRISTY AUGUSTIN;
MAYOWA ABAYOMI OYEDIRAN;
AGUS PRAJOGA; MANSYUR;
CATALINO DOMINGO GOMEZ
LOPEZ; and DEXTER ANTHONY
HILLOCKS,

            Petitioners-Plaintiffs,
vs.

CLAIR DOLL, in his official capacity as
Warden of York County Prison;
ANGELA HOOVER, in her official
capacity as Warden of Clinton County
Correctional Facility; CRAIG A. LOWE,
in his official capacity as Warden of Pike
County Correctional Facility; SIMONA
FLORES-LUND, in her official capacity
as Field Office Director, Enforcement and
Removal Operations, U.S. Immigration
and Customs Enforcement; MATTHEW
ALBENCE, in his official capacity as
Acting Director, U.S. Immigration and
Customs Enforcement; and CHAD
WOLF, in his official capacity as Acting
Secretary, U.S. Department of Homeland
Security,

            Respondents-Defendants.
                                 INTRODUCTION
        COVID-19, the disease caused by a novel coronavirus, is rampaging across

the world like an out-of-control wildfire. It has become a global pandemic with

lethal consequences, especially for the elderly and people with certain pre-existing

medical conditions. As of March 23, more than 332,900 individuals have already

tested positive for the virus, and 14,510 have died. Ex. 1 (Amon Decl.) at ¶ 5. The

death toll in the United States, and Pennsylvania, is steadily rising. Id. There is no

vaccine against COVID-19, and there is no known cure. No one is immune. Id. at

6. It is no longer a question of whether and when, but how many victims and who

dies.

        Plaintiffs are a diverse group of individuals from around the world who are

held in civil detention by Immigration and Customs Enforcement (ICE) at York

County Prison, Clinton County Correctional Facility, and Pike County Correctional

Facility while they await disposition of their immigration cases. They are united by

the fact that they are older adults and/or they have serious pre-existing medical

conditions, including lung disease, heart disease, diabetes, severe asthma, chronic

kidney disease, immunosuppression, liver disease, chronic hepatitis B, spinal cord

injury, high blood pressure, and cancer.

        While COVID-19 infects anyone who comes into contact with it, the highest

risk of serious illness and death is in individuals who, like plaintiffs, are age 45 and


                                           1
over or have one of the pre-existing medical conditions. Amon Decl. at ¶¶ 8-11.

Epidemiological studies indicate that about 15% in this group will die. Golub

Decl.at ¶ 4. For others, the COVID-19 virus can cause severe damage to lung

tissue, sometimes leading to a permanent loss of respiratory capacity, and can

damage tissues in other vital organs including the heart and liver. Id. at ¶ 9.

Patients with serious cases of COVID-19 require advanced medical support,

including positive pressure ventilation and extracorporeal mechanical oxygenation

in intensive care. Id. at ¶ 8. Patients who do not die from serious cases of COVID-

19 may face prolonged recovery periods, including extensive rehabilitation from

neurological damage and loss of respiratory capacity. Id. at ¶ 9.

      Because COVID-19 spreads exponentially, meaning that a single infection

can grow into hundreds in a matter of days, Amon Declaration at ¶ 5, the only

known measure to mitigate the widespread contagion is to deprive COVID-19 of

the fuel it needs by allowing people to keep safe distances from one another to

reduce the number of infections and ease the strain on overwhelmed local health

systems. Id. at ¶¶ 23, 26. This is why public health officials around the world have

implemented extraordinary measures, like closing schools, courts, sporting events,

theaters and other congregate settings. 50 states, 7 territories, and the District of

Columbia have taken some type of formal executive action in response to the

COVID-19 outbreak, including ordering people to stay inside. Over the past week,


                                           2
Pennsylvania Governor Tom Wolf declared a state of emergency, which includes

orders to close non-essential businesses and, just yesterday, issued an order to

residents of Bucks, Chester, Delaware, Monroe and Montgomery counties to stay

at home. Philadelphia had already issued such an order. Id. at ¶ 24.

      Immigration detention facilities are enclosed environments, much like the

cruise ships that were the site of the largest concentrated outbreaks of COVID-19,

and because carceral facilities also include security restrictions they pose the

highest public health risk to the spread of COVID-19. People live in close quarters

and are subject to security measures which prohibit successful “social distancing”

that is needed to effectively prevent the spread of COVID-19. Toilets, sinks, and

showers are shared, without disinfection between use. Food preparation and food

service is communal, with little opportunity for surface disinfection. Staff arrive

and leave on a shift basis; there is little to no ability to adequately screen staff for

new, asymptomatic infection.

      Current conditions and procedures in place at the three ICE facilities, as

described by plaintiffs’ declarations, cannot be seen as sufficient to prevent the

introduction of COVID-19 or to prevent its rapid transmission among both

detainees and staff. Based upon the plaintiffs’ declarations, none of the ICE

facilities are following CDC guidance in relation to social distancing. This failure

puts all detainees, and especially those at high risk of severe disease and death, in


                                            3
jeopardy. The only viable public health strategy available, given the lack of a

vaccine for prevention or effective treatment at this stage of the pandemic, is to

release individuals who can be considered at high risk of severe disease if infected

with COVID-19.

      Plaintiffs’ public health and medical experts attest that the crowded

conditions at the three prisons make the most vital preventative measure, social

distancing, impossible. Based on descriptions in 13 Plaintiff declarations about

conditions within the three facilities, some Plaintiffs are triple-celled and others are

packed into open spaces where they literally can touch people sleeping next to

them. Sixty people share a handful of sinks and showers in communal bathrooms

that are cleaned infrequently. They eat sitting right next to each other on meals

prepared and served in unsanitary conditions. The prisons’ medical practices are

inconsistent with CDC guidelines. Two plaintiffs, and many other detainees, have

COVID-19 symptoms, but the prisons refuse to test them. They are neither

quarantined nor isolated. Based on the inability to practice CDC-recommended

social distancing and good hygiene practice, the unhygienic feeding and bathrooms

situations, and contra-indicated medical practices, Plaintiffs’ experts testify that the

conditions greatly heighten likelihood of contagion, putting Plaintiffs at grave risk

of serious illness and death.




                                           4
      Clustering vulnerable individuals under these circumstances and waiting for

COVID-19 to explode in detention centers is not just a humanitarian crisis, it is a

constitutional one. Courts have long recognized that the Eighth Amendment’s

prohibition on cruel and unusual punishment forbids the government from leaving

them to suffer and die from infectious disease. The nature of the pandemic and the

conditions of confinement at the three prisons make it impossible for Defendants to

protect vulnerable Plaintiffs from risk of infection. That risk of harm, which

includes a one-in-seven chance of death, is “so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a risk.” Helling v.

McKinney, 509 U.S. 25, 36 (1993).

      There is growing recognition among courts and even prison systems that

release from detention is the only way to protect vulnerable detainees from

COVID-19. The Ninth Circuit recently ordered the release of an immigrant from

ICE detention in light of the dangers posed by the COVID-19 crisis. See, e.g.,

Xochihua-Jaimes v. Barr, No. 18-71460 (9th Cir. Mar. 23, 2020) (Order) (“[I]n

light of the rapidly escalating public health crisis, which public health authorities

predict will especially impact immigration detention centers, the court sua sponte

orders that Petitioner be immediately released from detention and that removal of

Petitioner be stayed pending final disposition by this court.”). See also In re

Extradition of Alejandro Toledo Manrique, No. 19-71055, 2020 WL 1307109, at


                                           5
*1 (N.D. Cal. Mar. 19, 2020) (explaining that “the government’s suggestion that

[the plaintiff] should wait until there is a confirmed outbreak of COVID-19 in [the

facility] before seeking release is impractical. By then it may be too late.”).

      This Court has the authority and the obligation to order Defendants to

comply with the Fifth Amendment and release Plaintiffs from civil detention. For

the reasons discussed below and in the accompanying legal memorandum, this

Court should immediately issue a temporary restraining order or preliminary

injunction requiring ICE to temporarily release Plaintiffs from custody so that they

have a chance to avoid infection and the likely serious illness, and even death,

from COVID-19. The wildfire is entering the prisons. These are extraordinary

times that call for extraordinary measures. Plaintiffs implore this Court to issue an

order saving those who are most vulnerable to severe illness and death from the

oncoming calamity.


                          JURSIDICTION AND VENUE
      1.     This Court has subject matter jurisdiction over this matter under 28

U.S.C. § 1331 (federal question), 28 U.S.C. § 1346 (original jurisdiction), 28 U.S.C.

§ 2241 (habeas jurisdiction), and Article I, Section 9, clause 2 of the United States

Constitution (the Suspension Clause).

      2.     Venue lies in the United States District Court for the Middle District of

Pennsylvania because Plaintiffs are detained by respondents at three county prisons


                                          6
– located in York, Pike and Clinton counties – all of which are located within the

Middle District. 28 U.S.C. § 2242. Venue is proper in the Middle District of

Pennsylvania because a substantial portion of the relevant events occurred in the

District and because several defendants reside in the District. 28 U.S.C. § 1391(b),

(e)(1).

                                          PARTIES

Petitioners/Plaintiffs


          3.   Petitioner-Plaintiff Bharatkumar G. Thakker is a 65-year-old male

citizen of India who has been detained by ICE at Pike County Correctional Facility

for 27 months. 1 He suffers from several serious health conditions, including

respiratory problems, declining kidney function, high blood pressure, high

cholesterol, and a history of seizures. During this detention, he has twice required

hospitalization. His age and serious health conditions place him at high risk of severe

illness or death if he contracts COVID-19. Two days ago, Mr. Thakker’s cell mate,

who sleeps three feet away, started coughing, had chills and felt achy. As of March

23, Mr. Thakker also began coughing and feeling dizzy. The prison has neither tested

nor quarantined either man. Ex. 3 (Thakker Decl.).



1
 Mr. Thakker recently filed a writ of habeas corpus before this honorable court. See Thakker v.
Lowe, 1:19-cv-00664-JEJ-EBC (M.D. Pa).




                                               7
       4.     Petitioner-Plaintiff Adebodun Adebomi Idowu is a 57-year-old man

from Nigeria who is detained by ICE at Clinton County Correctional Facility. 2 Mr.

Idowu suffers from Type II diabetes, high blood pressure, and high cholesterol. He

receives medication for these conditions, including insulin and metformin, and has

been hospitalized three times because the facility failed to provide him with insulin.

As a consequence of his age and health conditions, he is at a high risk of severe

illness or death if he contracts COVID-19. Ex. 4 (Idowu Decl.).

       5.     Petitioner-Plaintiff Courtney Stubbs is a 52-year-old male citizen of

Jamaica who has been detained by ICE at Pike County Correctional Facility. Mr.

Stubbs receives treatment for multiple medical conditions. He is a kidney-transplant

patient who receives a regimen of medications, suffers from Type II diabetes, and

has heart stents. These serious maladies and his age place Mr. Stubbs at a high risk

of severe illness or death if he contracts COVID-19. Ex. 5 (Stubbs Decl.).

       6.     Petitioner-Plaintiff Meiling Lin is a 45-year-old female citizen of China

who is detained by ICE at York County Prison. Ms. Lin has chronic hepatitis B. She

also suffers from severe chronic pain, liver disease, and other medical complications

as a result of her forced sterilization surgery in China. As a consequence of her health




2
  Mr. Idowu currently has a writ of habeas corpus pending before this honorable court. See Idowu
v. Clinton County Correctional Facility, et al., 1:20-cv-00146-JEJ-EBC.




                                               8
conditions, she is at a high risk of severe illness or death if she contracts COVID-

19. Ex. 9 (Lin Decl.).

      7.     Petitioner-Plaintiff Jean H.C. Augustin is a 34-year-old male citizen of

Haiti who is detained by ICE at York County Prison. He suffers from diabetes, high

blood pressure, chronic anemia, and nerve issues. He also was the victim of a

gunshot wound that caused permanent partial disability and suffers myriad health

issues stemming from the injury. During his detention he has required multiple

hospitalizations. As a consequence of his health conditions, he is at a high risk of

severe illness or death if he contracts COVID-19. Ex. 11 (Augustin Decl.).

      8.     Petitioner-Plaintiff Rodolfo Agustín Juarez Juarez is a 21-year-old male

citizen of El Salvador who is detained by ICE at York County Prison. Mr. Juarez

suffers from diabetes. He has had a fever, persistent cough, and trouble breathing

for the past week. The facility has told him it cannot test him for COVID-19 because

it does not have tests. Mr. Juarez is at a high risk of severe illness or death if he

contracts or has contracted COVID-19 because of his serious health conditions. Ex.

8 (Juarez Decl.).

      9.     Petitioner-Plaintiff Catalino Domingo Gomez Lopez is a 51-year-old

male citizen of Guatemalan who is detained by ICE at York County Prison. Since

being detained in November 2018, Mr. Gomez Lopez has had the flu four times.

Most recently, in February of 2020, he was so ill that he was coughing blood. He has


                                         9
not been tested for COVID-19. Mr. Gomez Lopez is at a high risk of severe illness

or death if he contracts or has contracted COVID-19 because of his age and serious

health conditions. Ex. 15 (Gomez Lopez Decl.).

       10.     Petitioner-Plaintiff Rigoberto Gomez Hernandez is a 52-year-old male

Mexican national who is detained by ICE at Pike County Correctional Facility. Mr.

Gomez Hernandez has multiple chronic health issues. He is diabetic and currently

receiving treatment for an ulcer. His detention has also caused him mental

anguish. As a consequence of his age and health conditions, Mr. Gomez Hernandez

is at a high risk of severe illness or death if he contracts COVID-19. Ex. 7 (Gomez

Hernandez Decl.).

       11.     Petitioner-Plaintiff Henry Pratt is a 50-year-old male citizen of Liberia.

He is detained by ICE at Clinton County Correctional Facility. Mr. Pratt suffers from

Type II diabetes and high blood pressure, for which he receives medication. Mr.

Pratt is at a high risk of severe illness or death if he contracts or COVID-19 because

of his age and serious health conditions.3 Ex. 10 (Pratt Decl.).

       12.     Petitioner-Plaintiff Mayowa Abayomi Oyediran is a forty-year-old

male citizen of Nigeria who is detained by ICE at York County Prison. Mr. Oyediran

has severe asthma and has an infection in his lungs. Yet while in detention, he has

       3
         Mr. Pratt currently has a writ of habeas corpus pending before the middle district,
although the last docket entry is from June 10, 2019. See Pratt v. Doll, et al., 3:19-cv-00342-RDM-
CA.


                                               10
not been given an inhaler or any other kind of treatment for his asthma. He has not

been treated for the lung infection either. As a consequence of his age and health

conditions, Mr. Oyediran is at a high risk of severe illness or death if he contracts

COVID-19. Ex. 12 (Oyediran Decl.).

      13.    Petitioner-Plaintiff Mansyur is a 41-year-old male citizen of Indonesia.

He is detained by ICE at Pike County Correctional Facility. Mr. Mansyur has

diabetes, thyroid issues, and high blood pressure. Mr. Mansyur is at high risk of

severe illness or death if he contracts COVID-19 because of his serious health

conditions. Ex. 14 (Mansyur Decl.).

      14.    Petitioner-Plaintiff Agus Prajoga is a 48-year-old male citizen of

Indonesia who is detained by ICE at Pike County Correctional Facility. Mr. Prajoga

has diabetes, cholesterol, high blood pressure, and hepatitis B. As a consequence of

his age and serious health conditions, Mr. Prajoga is at a high risk of severe illness

or death if he contracts COVID-19. Ex. 13 (Prajoga Decl.).

      15.    Petitioner-Plaintiff Dexter Anthony Hillocks is a 54-year-old male

lawful permanent resident from Trinidad & Tobago. He is detained at Pike County

Correctional Facility. Mr. Hillocks suffers serious health problems, including

diabetes, high blood pressure, high cholesterol, and anemia. He also was recently

diagnosed with leukemia. Mr. Hillocks is at high risk of severe illness or death




                                         11
because of his age and serious health conditions if he contracts COVID-19. Ex. 16

(Hillocks Decl.).


Respondents/Defendants

      16.    Respondent-Defendant Simona Flores-Lund is the Field Office

Director for Enforcement and Removal Operations (“ERO”) in the Philadelphia

Field Office of Immigration and Customs Enforcement (“ICE”), an agency within

the U.S. Department of Homeland Security. ERO is a division of ICE that manages

and oversees the immigration detention system. In her capacity as Field Director for

ERO, Defendant Flores-Lund exercises control over and is a custodian of

immigration detainees held at all of the correctional facilities in Pennsylvania that

house ICE detainees, including the three at issue in this case, namely, the York

County Prison, the Clinton County Correctional Facility, and the Pike County

Correctional Facility. At all times relevant to this Complaint, Defendant Flores-Lund

was acting within the scope and course of her employment with ICE. She is sued in

her official capacity.

      17.    Respondent-Defendant Matthew T. Albence is the Deputy Director and

Senior Official Performing the Duties of the Director of ICE. Defendant Albence is

responsible for ICE’s policies, practices, and procedures, including those relating to

the detention of immigrants. Defendant Albence is a legal custodian of Plaintiffs. At




                                         12
all times relevant to this complaint, Defendant Albence was acting within the scope

and course of his position as an ICE official. He is sued in his official capacity.

       18.    Respondent-Defendant ICE is a federal law enforcement agency within

the Department of Homeland Security. ICE is responsible for the criminal and civil

enforcement of immigration laws, including the detention and removal of

immigrants. ERO, a division within ICE, manages and oversees the immigration

detention system. Defendant ICE is a legal custodian of Plaintiffs.

       19.    Respondent-Defendant Chad Wolf is sued in his official capacity as the

Acting Secretary for DHS. In this capacity, he has responsibility for the

administration of immigration laws pursuant to 8 U.S.C. § 1103(a), has authority

over ICE and its field offices, and has authority to order the release of Plaintiffs. At

all times relevant to this complaint, Mr. Wolf was acting within the scope and course

of his position as the Acting Secretary for DHS. He also is a legal custodian of

Plaintiffs.

       20.    Respondent-Defendant Clair Doll is the Warden of the York County

Prison in York, Pennsylvania, where Plaintiffs Lin, Juarez, Augustin, Gomez Lopez,

and Oyediran are detained. Defendant Doll is the immediate, physical custodian of

these Plaintiffs. He is sued in his official capacity.

       21.    Respondent-Defendant Angela Hoover is the Warden of the Clinton

County Correctional Facility in McElhattan, Pennsylvania, where Plaintiffs Idowu,


                                           13
Stubbs and Pratt are detained. Defendant Hoover is the immediate, physical

custodian of these Plaintiffs. She is sued in her official capacity.

       22.    Respondent-Defendant Craig A. Lowe is the Warden of the Pike

County Correctional Facility in Lords Valley, Pennsylvania, where Plaintiffs

Thakker, Prajoga, Mansyur, Gomez Hernandez, and Hillocks are detained.

Defendant Lowe is the immediate, physical custodian of these Plaintiffs. He is sued

in his official capacity.

                             STATEMENT OF FACTS
   A. COVID-19 Poses A Grave Risk of Harm, Including Serious Illness or
      Death, to Persons Age 45 and Over and Those with Certain Medical
      Conditions.

       23.    COVID-19 is a disease caused by coronavirus that has reached

pandemic status. According to the World Health Organization, as of March 23, more

than 332,900 people have been diagnosed with COVID-19 in 190 countries or

territories around the world and 14,510 have died as a result. Amon Decl. at ¶ 5. In

the United States, about 41,000 people have been diagnosed with the disease and

479 people have died thus far. Id. In Pennsylvania, there are at least 644 confirmed

cases and five deaths. Id.

       24.    The rates of infection are exponential, not linear, meaning that, for each

person infected one day, the next day we should expect to see not one, but many more

instances of infection. Id. Without effective public health interventions, CDC



                                          14
projections indicate about 200 million people in the United States could be infected

over the course of the pandemic, with as many as 1.5 million people dying from this

infection. Ex. 2 (Golob Decl.) at ¶ 11.

          25.   Outcomes from COVID-19 vary from asymptomatic infection to death.

Individuals who are at low risk may experience mild symptoms, while high risk

individuals may suffer respiratory failure from the disease. Amon Decl. at ¶ 6. In the

highest risk populations, the fatality rate is about 15 percent, meaning that out of 100

vulnerable people infected, fifteen will die. Golob Decl. at ¶ 4. In other words, more

than one in every seven people in this high-risk group are likely to die, and an even

higher percentage will suffer serious illness.

          26.   Those who do not die may experience long-term harm. COVID-19 can

severely damage lung tissue, which requires an extensive period of rehabilitation,

and in some cases, can cause a permanent loss of respiratory capacity. Golob Decl.

at ¶ 9.

          27.   COVID-19 may also target the heart muscle, causing a medical

condition called myocarditis, or inflammation of the heart muscle. Myocarditis can

affect the heart muscle and electrical system, reducing the heart’s ability to pump.

This reduction can lead to rapid or abnormal heart rhythms in the short term, and

long-term heart failure that limits exercise tolerance and the ability to work. Id




                                          15
      28.    Emerging evidence also suggests that COVID-19 can trigger an over-

response of the immune system, further damaging tissues in a cytokine release

syndrome that can result in widespread damage to other organs, including permanent

injury to the kidneys and neurologic injury. Id,

      29.    Individuals aged 65 and older and those of any age with serious

underlying medical conditions are at the highest risk of severe disease and death if

they are infected with COVID-19. Amon Decl. at 9. According to the Centers for

Disease Control (CDC), these underlying conditions include: blood disorders,

chronic kidney or liver disease, compromised immune system, endocrine disorders,

including diabetes, metabolic disorders, heart and lung disease, neurological and

neurodevelopmental conditions, and current or recent pregnancy. Amon Decl. at ¶

8.

      30.    While patients over 65 are at the highest risk, the risks of severe disease

from infection increase starting at age 40. Amon Decl. at ¶ 7. CDC data suggests that

individuals aged 45 and older are considered high risk for disease, with those age 54

and older considered high risk for severe disease and death. Amon Decl. at ¶¶ 8, 10.

      31.    There is no vaccine to prevent COVID-19. There is no known cure or

anti-viral treatment for COVID-19 at this time. The only way to protect vulnerable

people from serious health outcomes, including death, is to prevent them from being

infected with the coronavirus. Amon Decl. at ¶ 6.


                                          16
        32.   COVID-19 infects people who come into contact with respiratory

droplets that contain the coronavirus. Such contact can occur at a distance of six feet.

It is also possible that an individual can become infected by touching a surface with

the virus and then touching their mouths. Thus, the only known means of minimizing

the risk of infection are social distancing and increased sanitization. Amon Decl. at

¶ 23.

        33.   Increasingly, research shows that social distancing is the primary means

of risk mitigation. Distancing must occur before individuals display symptoms, as

they may be contagious before they are symptomatic. The CDC recommends a social

distance of at least 6 feet to minimize the risk of spread. Amon Decl. at ¶ 23; Golob

Decl. at ¶ 10.

        34.   In response to this research, countries around the world have sought to

make social distancing into public policy. Italy has enacted a national lock-down,

prohibiting people from leaving their homes. Amon Decl. at ¶27. Fifty states, seven

territories, and the District of Columbia have all taken formal executive action to

contain the outbreak. Id. at 24. California’s governor, for example, issued a shelter-

in-place order closing businesses and requiring residents to stay at home. New

York’s governor issued a similar order. Id. at ¶ 25. Thus far, six counties in

Pennsylvania have these kinds of orders in place. Id. at ¶ 24. Nationwide, a total of

165 million people are under such stay-at-home-orders. Id. at ¶ 24-25. Pennsylvania


                                          17
has banned people from congregating and has shut down all non-essential businesses

where people might come into contact with each other. Id. at ¶ 25. The idea behind

these actions is that, by “flattening the curve,” those most vulnerable will be least

likely to become infected and, if they do, the numbers of infected individuals will be

low enough that medical facilities will have enough beds, masks, and ventilators for

those who need them. Id. at ¶ 26.

      B. Conditions in Pennsylvania’s Immigration Detention Facilities Increase
         the Risk of COVID-19 Infection.

        35.   The conditions in Pennsylvania’s immigrant detention facilities

contravene all medical and public health directives for risk mitigation. People live

in close quarters and cannot achieve the “social distancing” needed to effectively

prevent the spread of COVID-19. Nor is such social distancing a possible solution,

given the crowding of the facilities and the limitations on space. Amon Decl. at ¶¶

29, 30.

        36.   At York, dorms are filled with between 50 and 60 people, all in a single

room. Everyone in the dorm sleeps on bunkbeds so close that two people cannot fit

between each set of beds. Augustin Decl. at ¶ 16; Lin Decl. at ¶ 13. It is literally

impossible for people to get more than 6 feet apart from each other in these dorms.

Id.

        37.   At Clinton, over 70 people are housed in a single dorm, where they

sleep on bunk beds that line the room in 6 or 7 rows, with five bunks per row and a

                                          18
knee-high divider between the sides of the room. Pratt Decl. at ¶ 7; Idowu Decl.at ¶

11. The bunk beds are so close together that individuals can reach out and touch each

other from their beds. Pratt Decl. at ¶ 6. Individuals at Clinton are thus forced to

sleep in close proximity—much less than 6 feet apart. Id.

      38.       At Pike, individuals are divided into blocks of nearly 50 people, where

they are triple celled in cells that are about 8 feet by 12 feet and contain a bunk bed,

single bed, and shared toilet and sink. Thakker Decl. at ¶ 11. Cellmates cannot get

more than five feet apart from each other at any time while in their cells. Stubbs

Decl. at ¶ 13.

      39.       Other aspects of detention also preclude the CDC-recommended social

distancing, and increase transmission opportunities. Shared use of common

facilities generate further opportunities for infection. Toilets, sinks, and showers are

shared, without disinfection between use. Amon Decl. at ¶ 42. Food preparation and

food service is communal, with little opportunity for surface disinfection. Amon

Decl. at ¶ 30

      40.       For instance, at Clinton, individuals must crowd around tables, with

eight or nine people sitting shoulder to shoulder at each of the six round tables.

Idowu Decl.at ¶ 12. The day space is so limited that some people end up eating in

their beds, which are separated from the day space by only a knee-high divider. Pratt

at ¶ 8. At York, all 50-60 people in a unit eat together, at tables of four, so close to


                                           19
each other that people struggle to navigate around the tables. Augustin Decl. at ¶ 17.

People eat from open trays in these crowded spaces. Lin Decl. at ¶ 14. Here, too,

individuals cannot practice social distancing because there is simply nowhere for

them to go. Thus, even where utmost care is taken, these detention centers cannot

physically space people 6-feet apart at all times.

      41.    Shared bathrooms with poor sanitization provide another locus for

infection. At York, there are six toilets and six showers for a unit of nearly sixty.

Augustin Decl. at ¶ 20; Lin Decl.at ¶ 16. Detainees have limited access to running

water, and must use bathroom sinks that are for hand washing and brushing teeth to

access water for food they prepare in their dorms. Ruiz Decl. at ¶ 5. At Clinton, there

are four sinks and four showers for over seventy people. Idowu Decl. at ¶ 13.

Prisoners at Clinton are sometimes tasked with cleaning these facilities with no

gloves. Idowu Decl. at ¶ 13. Because of failures with the washing machines at

Clinton, people have also been forced to use the bathroom sinks to wash the two sets

of jail-issued clothing that they wear daily. Pratt Decl.at ¶ 11. At Pike, inmates must

use the bathroom and shower with a limited soap ration provided once per day.

Stubbs Decl. at ¶ 16. Hallways also pose risks of contagion: at York, all blocks share

a hallway, and everyone, including quarantined individuals, must use the hallway to

access services. Augustin Decl. at ¶ 19.




                                           20
      42.    These crowded conditions, in both sleeping and social areas, and the

shared objects (bathrooms, sinks, etc.) maximize the likelihood that COVID-19 will

spread rapidly across the facilities, infecting vulnerable detainees. Amon Decl. at ¶

42.

      43.    We have already seen this kind of spread in other facilities. In New

York City, for example, where the testing began earlier than in Pennsylvania, jails

have become an epicenter of infectious spread. At the Rikers Island Jail in New York

City, 21 inmates and 17 correctional staff tested positive for coronavirus as of March

23, 2020. Amon Decl. at ¶ 38.

      44.    There is growing evidence of contagion and inadequate medical care

within the facilities where Plaintiffs are detained. Even before the quarantine,

plaintiffs from each facility reported having issues receiving adequate medical care.

See Augustin Decl. at ¶ 12; Pratt Decl. at ¶ 4-5; Stubbs Decl. at ¶¶ 9, 10. Since

COVID-19 has become a known public health threat, the facilities have failed to take

precautions. New individuals have been admitted without screening at Clinton,

creating a heightened risk that the virus will be introduced into the facility. Pratt

Decl. at ¶ 13; Idowu Decl. at ¶ 16. Mr. Augustin was assigned to work in admissions

at York, where he comes into physical contact with people being brought into the

facility who may be infected and contagious but asymptomatic. Augustin Decl. at ¶




                                         21
15; Golob Decl. at ¶ 6. At Pike, individuals have been transferred into new units,

risking transmission across units. Stubbs Decl. at ¶ 18.

        45.   Where measures are taken, they are insufficient to prevent spread across

the facility. For example, Pike had a quarantine unit, but the unit housed about 50

people, threatening to spread infection more widely. Thakker Decl. at ¶ 15. York

had two quarantine units, called “cohort,” with 60-70 inmates in each, living in a

large unit as described above. Baranoski Decl. at ¶ 6. Also, in York, one inmate was

given the job of serving food to a sick person in the quarantine unit, and would move

in and out of that unit and back to his dorm, without personal protective equipment.

Augustin Decl. at ¶ 18. At all three facilities, guards in regular contact with detained

individuals have not worn gloves or masks. Augustin Decl. at ¶ 14; Thakker Decl.

at ¶ 17; Idowu Decl. at ¶ 15. Even medical workers sometimes are not wearing masks

at York. Juarez Decl. at ¶ 15. Plaintiffs are concerned that guards may be infected

and may be spreading the illness through the facility: at Clinton, a guard came in

sick recently and has since been out for 4-6 days. Pratt Decl. at ¶ 14; Idowu Decl. at

¶ 15.

        46.   The failure to perform tests of staff who have ongoing community

contacts presents a daily risk of introduction of the virus into the detention facility.

The possibility of asymptomatic transmission means that monitoring fever of staff

or detainees is also inadequate for identifying all who may be infected and


                                          22
preventing transmission. This is also true because not all individuals infected with

COVID-19 report fever in early stages of infection. Amon Decl. at ¶ 42.

      47.    A lack of proven cases of COVID-19 where there is little to no testing

is functionally meaningless for determining if there is a risk for COVID-19

transmission in a community or institution. Golob Decl. at ¶ 7. In other jurisdictions

where testing has been made available to correctional officers who enter and leave

facilities regularly, the rates of infection are high. Amon Decl. at ¶¶ 38, 39. These

officers are further vectors of the virus: like detainees, they may be asymptomatic

while still contagious. As a result, it is a question of when, not if, the virus will be

introduced into these immigration detention facilities.

      48.    Once introduced, it will be impossible to stop the spread of the virus

within the facility, where social distancing measures are impossible. CDC guidance

specifically recommends implementing social distancing strategies to increase the

physical space between incarcerated and detained persons, “ideally 6 feet between

all individuals, regardless of the presence of symptoms,” but Defendants continue to

hold Plaintiffs in conditions where they sleep an arm’s reach away from each other

in a room full of people with whom they share bathrooms and eating spaces. Amon

Decl. ¶¶ 47-48.

      49.    Even were the Defendants to implement the specific ICE guidance for

cohorting stringently across the facilities – which they have not done -- these actions


                                          23
will not prevent the introduction of the virus and its spread within the facility because

of the potential for asymptomatic transmission from facility staff or other individuals

in ICE custody. Amon Decl. at ¶ 45. Moreover, the size of the cohort that Defendants

used at the Pike facility—a block of 48 men—threatens to expose many individuals

to the virus. Thakker Decl. York has a similar practice, “cohorting” the entire block,

which is about 60 people. Baranoski Decl. at ¶ 6. Given that York’s housing is

dormitory style and open, this practice puts the entire block is at risk of exposure.

   C. Continued ICE Detention is Unsafe for Those Most Vulnerable to
      COVID-19.

      50.    Without a vaccine or cure for COVID-19, mitigating the risk of

contracting virus is the only known way to protect those who are most vulnerable to

serious harm from infection. Golob Decl. at ¶ 10; Amon Decl. at ¶ 23.

      51.    Because the risk of infection is at its zenith in detention centers where

social distancing measures are impossible to implement, where people share

common spaces that are not regularly sanitized, and where individuals are regularly

exposed to potential vectors of infection, public health experts with experience in

detention and correctional settings have recommended release of vulnerable

individuals from custody. Golob Decl. at ¶ 14; Amon Decl. at ¶¶ 48-49.

      52.    High risk individuals who become infected will not receive adequate

treatment. Immigration detention facilities lack adequate medical care infrastructure

to address the strain of an outbreak. Amon Decl. at ¶ 35. As a result, detained

                                           24
individuals who are age 45 and over or are any age with medical conditions that put

them at high risk of illness if infected by COVID-19 are at grave risk of severe illness

and death and should be released.

       53.    If they are not released before the virus spreads through the prison, ill

detainees will likely be unable to access necessary medical care, including positive

pressure ventilation and, in extreme cases, extracorporeal mechanical oxygenation.

See Golob Decl. at ¶ 8. This is because an outbreak among detainees and corrections

staff will strain the limited medical infrastructure in the rural counties in which these

detention facilities are located. Once infection spreads throughout the detention

center, the burden of caring for these individuals will shift to local medical facilities.

The few facilities will likely not be able to provide care to all infected individuals

with serious cases, increasing the likelihood that these individuals will die. Amon

Decl. at ¶ 41. Thus, high risk individuals should be released from detention centers

before it is too late.

   D. Plaintiffs Must Be Released from ICE Custody Because They Are
      Particularly Vulnerable to Serious Illness or Death If Infected by
      COVID-19.

       54.    Plaintiffs in this case are all individuals who are especially vulnerable

to serious illness and death if they are infected with COVID-19, but ICE nonetheless

continues to detain at York County Prison, Pike County Correctional Facility, and




                                           25
Clinton County Correctional Facility while they await the adjudication of their

immigration cases.

      55.    Bharatkumar G. Thakker. Mr. Thakker is a 65-year-old citizen of

India. He has been detained by ICE at Pike County Correctional Facility for the last

27 months. Thakker Decl. at ¶¶ 1, 4.

      56.    Mr. Thakker has lived in the United States since 1973 and has three

children, all of whom are U.S. citizens. His wife and mother are also U.S. citizens.

ICE detained Mr. Thakker after a shoplifting incident. Id. at ¶ 3.

      57.    Mr. Thakker has significant health issues. He has a heart stent put in

over ten years ago, but continues to have health issues, including respiratory issues.

He also continues to have trouble with breathing. His kidneys are declining in health

– the most recent reading showed his kidneys were functioning at 30% to 35% -- and

he will soon need dialysis. He also has high blood pressure, high cholesterol, and a

history of seizures. He takes 11 medications a day. Id. at ¶¶ at 6-8.

      58.    Since being detained, Mr. Thakker twice has been sent from the prison

to the community hospital, once in March or April 2018 and again in July 2019. Id.

at ¶ 10. Both times he reported feeling dizzy and short of breath. The second time,

they told him he may have suffered a heart attack. Id. at ¶¶ at 9-10. Two days ago,

one of his cell mates began coughing and feeling dizzy. On March 23, Mr. Thakker




                                          26
began experiencing the same symptoms. Despite the early onset of symptoms,

neither person has been tested for COVID-19. Id. at ¶ at 18.

      59.    Mr. Thakker is critically vulnerable to severe illness or death from

COVID-19 because of his age and significant health issues. Amon Decl. at ¶ 12.

      60.    Courtney Stubbs. Mr. Stubbs is a 52-year-old citizen of Jamaica who

has lived in the United States since 1991. Stubbs Decl. at ¶ 1. He has a U.S. fiancée

and 9-year-old son. Id. at ¶ 2; Arizzi Decl. at 1. Mr. Stubbs has been detained by ICE

at Pike County Correctional Facility since June 2019. Stubbs Decl. at ¶ 7. ICE

detained him despite his continued compliance with his Order of Supervision

(OSUP), which he was on for 14 years. Id. at ¶¶ 5-6. ICE has been unable to remove

him because Jamaica has repeatedly refused to accept him after reviewing his

medical records. Id. at ¶ 7; Arizzi Decl. at ¶ 5.

      61.    Mr. Stubbs takes 12 pills a day for his various medical ailments. Stubbs

Decl. at ¶ 3. Some pills are because he had a kidney transplant in 2014 and he needs

medicine to ensure his body does not reject the transplant. Id. at ¶ 4. He also has

Type II diabetes and heart stents. Id.

      62.    Mr. Stubbs is critically vulnerable to severe illness or death from

COVID-19 because of his diabetes, kidney condition, and his other serious health

issues. Amon Decl. at ¶ 13.




                                           27
      63.    Last week, Mr. Stubbs’ fiancé contacted prison officials, ICE, and the

Governor about Mr. Stubbs’ health conditions and his high risk of severe illness or

death. Arizzi Decl. at ¶¶ 6-8. The ICE officer assigned to Mr. Stubbs’ case told her

he was not a doctor and did not know what the facility was doing to protect detainees.

Id. at 6. Prison officials did not respond to her. Id. at ¶¶ 7-8.

      64.    Meiling Lin. Ms. Lin is a 45-year-old citizen of China. Lin Decl. at ¶

1. She is detained by ICE at York County Prison. Id. She fled China after being

forcibly sterilized by the Chinese government and was detained on arrival in the

United States. Id. ¶¶ 2, 5. She is appealing a decision by an Immigration Judge

denying her asylum to the Board of Immigration Appeals. Id. at ¶ 2.

      65.    Ms. Lin has chronic hepatitis B, which she has had for over ten years

and suffers from severe chronic pain and other medical complications as a result of

her forced sterilization surgery. Id. at ¶ 4-8.

      66.    Ms. Lin is critically vulnerable to severe illness or death from COVID-

19 because of her of her hepatitis B, liver disease and other significant health

problems. Amon Decl. at ¶ 14.

      67.    Jean H.C. Augustin. Mr. Augustin is a 34-year-old citizen of Haiti.

Augustin Decl. at ¶ 1. He is detained by ICE at York County Prison. Id. at ¶ 2. He

came to the U.S. when he was 15 years old and has been living in the U.S. for the




                                           28
past 18 years. Id. He is seeking relief under the Convention Against Torture (CAT).

Id. at ¶ 3.

       68.    Mr. Augustin suffers from diabetes, high blood pressure, chronic

anemia, nerve issues. Id. at ¶¶ 4-6. at Mr. Augustin also has a myriad of health issues

stemming from a gunshot injury, with pieces of the bullet still lodged in his body.

Id. at ¶ 6. He has had a number of medical emergencies while at York County Prison

and as a result has had to be hospitalized multiple times. Id. at ¶¶ 10-11.

       69.    Mr. Augustin is critically vulnerable to severe illness or death from

COVID-19 because of his significant health problems. Amon Decl. at ¶ 14a.

       70.    Rodolfo Agustín Juarez Juarez. Mr. Juarez is a 21-year-old asylum

seeker from El Salvador. Juarez Decl. at ¶ 1. He is detained by ICE at York County

Prison. His asylum application is before the Executive Office for Immigration

Review (“EOIR”). Id. at ¶ 4.

       71.    Mr. Juarez suffers from diabetes and has had a fever, persistent cough,

and trouble breathing for the past week. Id. at ¶¶ 5-6. He has not been tested for

COVID-19 and has been told by correctional officers that COVID-19 tests are not

available at York. Id. at ¶ 11.

       72.    Mr. Juarez is critically vulnerable to severe illness and death from

COVID-19 because of his significant health problems. Amon Decl. at ¶ 15.




                                          29
      73.    Adebodun Adebomi Idowu. Mr. Idowu is a 57-year-old from Nigeria.

Idowu Decl. at ¶ 1. He is detained by ICE at Clinton County Correctional Facility. 4

He has lived in the United States since 2012 and has a U.S. citizen wife. Id. at ¶ 2.

He is applying for relief under the Convention Against Torture (CAT) and has been

detained for 17 months. Id. at ¶¶ 2-3.

      74.    Mr. Idowu suffers from Type II diabetes, high blood pressure, and high

cholesterol. Id. at ¶ 4. He receives medication for these conditions, including insulin

and metformin. Id.

      75.    Mr. Idowu has been hospitalized three times while at Clinton. Each

hospitalization was after Clinton failed to provide him with his diabetes medication.

Id. at ¶ 5. His most recent hospitalization was in December 2019 and after he was

not provided insulin for two days. Id. at ¶ 8. His sugar spiked to a dangerous level

of 600/mL. Id. Mr. Idowu lost consciousness and was taken to the emergency room.

Id. He spent two nights at the hospital before being brought back to Clinton County

Correctional Facility. Id.

      76.    Mr. Idowu is critically vulnerable to severe illness or death from

COVID-19 because of his chronic health conditions. Amon Decl. at ¶ 16.




                                          30
      77.    Catalino Domingo Gomez Lopez. Mr. Gomez Lopez is a 51-year-old

Guatemalan national detained by ICE at York County Prison. Gomez Lopez Decl. ¶

at 1. He is seeking relief under the Convention Against Torture (CAT). Id. His case

is pending before the Third Circuit Court of Appeals. Id.

      78.    Since being detained in November 2018, Mr. Gomez Lopez has had the

flu four times. Id. ¶ 5. The most recent time was beginning in mid-February 2020;

he was ill for four weeks, during which time he had a fever and a persistent cough.

Id. at. ¶ 5. He had trouble sleeping because of the cough and coughed so much he

started to cough blood. Id.

      79.    Mr. Gomez Lopez is critically vulnerable to severe illness and death

from COVID-19 because of his persistent viral infections. Amon Decl. at ¶ 16a.

      80.    Rigoberto Gomez Hernandez. Mr. Gomez Hernandez is a 52-year-

old Mexican national. Gomez Hernandez Decl. at ¶ 1. He was granted non-LPR

cancellation of removal on January 16, 2020, but remains detained by ICE at Pike

County Prison because the government appealed the decision to the Board of

Immigration Appeals (BIA).

      81.    Mr. Gomez Hernandez has multiple chronic health issues. He is

diabetic and currently receiving treatment for an ulcer. Id. at ¶ 4.

      82.    Mr. Gomez Hernandez is critically vulnerable to severe illness and

death from COVID-19 because of his diabetes. Amon Decl. at ¶ 18.


                                          31
       83.    Henry Pratt. Mr. Pratt is a 50-year-old citizen of Liberia. Pratt Decl.

at ¶ 1. He is a lawful permanent resident and has been detained for three years. Id. at

¶ 2. He was placed into proceedings after fraud, forgery, and theft charges. Id. He

is detained by ICE at Clinton County Correctional Facility.

       84.    Mr. Pratt suffers from Type II diabetes and high blood pressure. Id. at

¶ 4. He receives medication for these conditions. Id.

       85.    Mr. Pratt is critically vulnerable to severe illness and death from

COVID-19 because of his diabetes. Amon Decl. at ¶ 19.

       86.    Mayowa Abayomi Oyediran. Mr. Oyediran is a forty-year-old asylum

seeker from Nigeria. Oyediran Decl. at ¶¶ 1-3. He has been detained by ICE since

November 7, 2019. He is awaiting a decision on his asylum case, which was heard

by an immigration judge on March 10, 2020. Id. ¶ at 3.

       87.    Mr. Oyediran has severe asthma and has an infection in his lungs. Id.

¶¶ at 3-7. York County Prison has not provided him with an inhaler or treatment for

the lung infection. Id. at ¶¶ 5-6. He also has a history of high blood pressure and high

cholesterol. Id. at 8.

       88.    Mr. Oyediran is critically vulnerable to severe illness and death from

COVID-19 because of his severe asthma. Amon Decl. at ¶ 20.

       89.    Mansyur. Mr. Mansyur is a 41-year-old citizen of Indonesia. Mansyur

Decl. He has been detained by ICE at Pike County Prison since December 19, 2019.


                                          32
He is a Christian Indonesian who is seeking relief from removal. Id. at ¶ 2. The Board

of Immigration Appeals (BIA) recently granted an Emergency Stay of Removal; his

Motion to Reopen before the BIA is pending. Id.

      90.    Mr. Mansyur has diabetes, thyroid issues, and high blood pressure. Id.

at ¶ 3. He receives medication for these medical issues. Id. at ¶ 4.

      91.    Mr. Mansyur is critically vulnerable to severe illness and death from

COVID-19 because of his diabetes. Amon Decl. at ¶ 21.

      92.    Agus Prajoga. Mr. Prajoga is a 48-year-old citizen of Indonesia.

Prajoga Decl. at ¶ 2. He has been detained by ICE at Pike County Prison since

January 13, 2020. He has a Motion to Reopen pending based on changed country

conditions regarding the treatment of Christians in Indonesia. Id.

      93.    Mr. Prajoga has diabetes, cholesterol, high blood pressure, and hepatitis

B. Id. at ¶ 3. He takes medication for these conditions. Id. at ¶ 4.

      94.    Mr. Prajoga is critically vulnerable to severe illness and death from

COVID-19 because of his diabetes and hepatitis, as well as other health

problems. Amon Decl. at ¶ 22.

      95.    Dexter Anthony Hillocks. Mr. Hillocks is a 54-year-old lawful

permanent resident who has lived in the United States since 2000. Hillocks Decl. at

¶ 2. He is a citizen of Trinidad & Tobago. Id. He is currently detained at Pike County

Correctional Facility where he has been detained by ICE since 2015. Id. He was


                                          33
placed into proceedings after a conviction for criminal use of a communication

facility under 18 Pa.C.S. § 7512. Id. at ¶ 3. Despite a recent Third Circuit Court of

Appeals decision that reversed and vacated his order of removal, he remains detained

pending further proceedings. Id. at ¶ 4.

      96.    Mr. Hillocks has several serious health problems. Seven months ago,

he was diagnosed with leukemia. Id. at ¶ 6. He does not yet know the full extent of

his cancer diagnosis. Id. He also has diabetes, high blood pressure, high cholesterol,

and anemia. Id. at ¶¶ 5, 7-8. He takes insulin for his diabetes and also takes

medication for his high blood pressure and cholesterol. Id.

      97.    Mr. Hillocks is critically vulnerable to severe illness and death from

COVID-19 because of his significant health problems. Amon Decl. at ¶ 17.

   E. ICE Continues to Expose Plaintiffs to Dangerous Conditions of
      Confinement Despite Being Advised of These Dangers

      98.    Public health measures across the country, including in Pennsylvania,

demonstrate the widespread recognition that the only clinically recommended course

of action to protect individuals who have medical conditions that make them

vulnerable to serious illness or death from COVID-19 is to practice social distancing

and increased hygiene. Only these practices mitigate the risk of contracting this

novel virus that has no cure. Golob Decl. at ¶ 10; Amon Decl. at ¶ 23.

      99.    CDC guidance for detention centers and prisons specifically

recommends implementing social distancing strategies to increase the physical

                                           34
space between people, “ideally 6 feet between all individuals, regardless of the

presence of symptoms”. Amon Decl. at ¶ 47.

      100. None of the ICE facilities are following CDC guidance in relation to

social distancing, putting all detainees, and especially those at high risk of severe

disease and death, in jeopardy. Amon Decl. at ¶ 48. Plaintiffs are forced to sleep in

crowded dorms that do not allow six feet of distance from each other, see Pratt Decl.

at ¶ 7; Idowu Decl. at ¶ 11; Augustin Decl. at ¶16, or are housed three to an eight-

foot-by-twelve-foot cell, with two people sharing a bunk bed, and with a shared toilet

and sink between all three, Thakker Decl. at ¶ 11.

      101. Nor will the policy of “cohorting” prevent the spread of the virus to

Plaintiffs. Contrary to CDC recommendations to cohort individually, ICE cohorts

many people together, 48 to a room at Clinton and 60 to a room at York. Even if

ICE is to implement this policy at the facilities, asymptomatic transmission will

allow individuals to infect others before showing the signs that would trigger the

cohorting measures.

      102. CDC guidance on correctional and detention facilities emphasizes that

there are many opportunities for COVID-19 to be introduced into a correctional or

detention facility, including from staff and transfer of incarcerated/detained persons.

Amon Decl. at ¶ 46. ICE claims to be following CDC guidance at its facilities. Id.

But asymptomatic transmission of the virus means that monitoring fever of staff or


                                          35
detainees is inadequate for identifying all who may be infected and preventing

transmission.

      103. Defendants also expose Plaintiffs to unsanitary conditions that increase

the risk of infection and spread. They must use common toilets and showers,

Augustin Decl. at ¶ 20; Idowu Decl. at ¶ 13, which individual detainees clean for a

dollar a day. They have no control over their soap rations or access to other

sanitization products. See Stubbs Decl.at ¶ 16.

      104. Defendants have been aware of the serious hygiene issues at their

facilities, including York. Stakeholders sent a detailed letter to Ms. Flores-Lund and

Warden Doll in July 2019 detailing various deficiencies in hygiene, sanitation and

medical care, and thus these officials are or should have been aware of these serious

problems at York County Prison. See Ruiz Decl. at ¶ 3. To date, York Country Prison

has not implemented any changes. Id. at ¶ 12.

      105. On March 13, 2020, as infection rates began to increase in Pennsylvania

at an alarming rate, the American Civil Liberties Foundation (ACLU) of

Pennsylvania sent a letter to Defendant Flores-Lund, and other agency officials,

alerting them to the high risk of COVID-19 infection in detention facilities and the

dangerous health outcomes of an infection for vulnerable individuals. Ex. 20.




                                         36
      106. Neither Ms. Flores-Lund nor any other agency official has responded

to the letter, and there has been no indication that ICE has released or is releasing

vulnerable persons.

      107. CDC guidance recognizes that incarcerated/detained persons are at

“heightened” risk for COVID-19 infection once the virus is introduced. Amon Decl.

at ¶ 46. All of the risks are present here, where Plaintiffs cannot practice social

distancing, share common spaces and touch common surfaces, and where new

individuals and staff come into the facility each day.

      108. Yet ICE continues to detain Plaintiffs, and many other medically

vulnerable people, in contradiction of medical advice. Even if ICE has implemented

the screening measures the agency claims to be implementing, which they have not,

these measures are insufficient to prevent introduction of the virus into a setting

where it will spread like wildfire.

                             LEGAL FRAMEWORK
      A. Immigrant Detainees are Entitled to Constitutional Due Process
         Protections Against Exposure to Infectious Disease.

      109. Immigrant detainees, even those with prior criminal convictions, are

civil detainees entitled to the same Fifth and Fourteenth Amendment due process




                                         37
protections as any other pretrial detainee. See Zadvydas v. Davis, 533 U.S. 678, 690

(2001); E. D. v. Sharkey, 928 F.3d 299, 306–07 (3d Cir. 2019).5

       110.    Due process rights for civil detainees mean that they are “entitled to

more considerate treatment and conditions of confinement than criminals whose

conditions of confinement are designed to punish.” Aruanno v. Johnson, 683 F.

App’x 172, 175 (3d Cir. 2017) (quoting Youngberg v. Romeo, 457 U.S. 307, 321-22

(1982); see also Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979) (“Due process

requires that a pretrial detainee not be punished.”).

       111. “To determine whether challenged conditions of confinement amount

to punishment, this Court determines whether a condition of confinement is

reasonably related to a legitimate governmental objective; if it is not, we may infer

‘that the purpose of the governmental action is punishment that may not be

constitutionally inflicted upon detainees qua detainees.’” Sharkey, 928 F.3d at 307

(quoting Hubbard v. Taylor, 538 F.3d 229, 232 (3d Cir. 2008)). Put differently, to

assess whether a condition constitutes impermissible punishment, “[w]e must ask,

first, whether any legitimate purposes are served by these conditions, and second,

whether these conditions are rationally related to these purposes.” Hubbard, 538

F.3d at 232. Conditions must be assessed in their totality. Id. at 233.

       5
         The Fifth Amendment requires the federal Defendant-Respondents to provide due process
protections to Plaintiffs. The Fourteenth Amendment requires the state Defendant-Respondents
to provide the same due process.


                                             38
      112. The government has an affirmative duty to provide conditions of

reasonable health and safety to the people it holds in its custody, and violates the

constitution when it “fails to provide for his basic human needs—e.g., food, clothing,

shelter, medical care, and reasonable safety” for those in custody. DeShaney v.

Winnebago County Dept. of Soc. Servs., 489 U.S. 189, 199-200 (1989); see also

Union County Jail Inmates v. Di Buono, 713 F.2d 984, 999, 1008 (3d Cir. 1983)

(explaining that conditions are cruel and unusual when they “deprive inmates of the

minimal civilized measure of life’s necessities,” such as the “necessity” of “habitable

shelter,” as measured under “contemporary standards of decency”).

      113. Courts in this Circuit have repeatedly found such “unsanitary, unsafe,

or otherwise inadequate conditions” sufficient to state a Due Process claim. Petty v.

Nutter, No. 15-3430, 2016 WL 7018538, at *2 (E.D. Pa. Nov. 30, 2016); see Grohs

v. Lanigan, No. 16-7083, 2019 WL 150061, at *11 (D.N.J. Apr. 5, 2019) (allegations

of exposure to “extreme heat combined with lack of potable water, as well as

generally unsanitary conditions” sufficient to state a conditions-of-confinement

claim under the Fourteenth Amendment).

      114. Conditions that would violate the Eighth Amendment are more than

enough to also violate a civil detainee’s due process rights. See Natale v. Camden

Cty. Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003) (explaining that the Fourteenth

Amendment affords pretrial detainees protections ‘at least as great as the Eighth


                                          39
Amendment protections available to a convicted prisoner’”) (quoting City of Revere

v. Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983)).

      115.    To prevail on a claim that conditions of confinement violate the Eighth

Amendment, Plaintiffs must meet two requirements: (1) the deprivation alleged must

be, objectively, “sufficiently serious,” and (2) the “prison official must have a

sufficiently culpable state of mind,” such as deliberate indifference to the detainee’s

health or safety. See Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1994)).

      116.    The Supreme Court has recognized that it violates the Eighth

Amendment to crowd prisoners into cells with others who have “infectious

maladies,” “even though the possible infection might not affect all of those

exposed.” Helling v. McKinney, 509 U.S. 25, 33 (1993) (citing Hutto v. Finney, 437

U.S. 678, 682 (1978)); see also Stewart v. Kelchner, No. 06-2463, 2007 WL

9718681, at *13 (M.D. Pa. May 11, 2017), report and recommendation adopted,

2007 WL 9718672 (M.D. Pa. June 1, 2017).

      117. Plaintiffs can establish deliberate indifference based on circumstantial

evidence that the risk is obvious. The obviousness of the risk the Plaintiffs face, by

itself, is enough to allow a factfinder to conclude that defendants know of the risk.

Phillips v. Superintendent Chester SCI, 739 F. App’x 125, 129 n.7 (3d Cir. 2018)

(citing Farmer v. Brennan, 511 U.S. 825, 842 (1994)). Put another way, deliberate


                                          40
indifference may be shown through circumstantial evidence. Farmer, 511 U.S. at

842 (explaining that “[w]hether a prison official had the requisite knowledge of a

substantial risk is a question of fact subject to demonstration in the usual ways,

including inference from circumstantial evidence”).

      118. Due process rights may be violated even before a detainee is exposed

to disease. Because the Eighth Amendment requires that “inmates be furnished with

the basic human needs, one of which is ‘reasonable safety[,]’” Helling v. McKinney,

509 U.S. at 33. (quoting DeShaney, 489 U.S. at 200), “[i]t would be odd to deny an

injunction to inmates who plainly proved an unsafe, life-threatening condition in

their prison on the ground that nothing yet had happened to them[.]” Id.


      B. Defendants Are Violating Plaintiff’s Constitutional Due Process
         Rights.

      119. The conditions at the ICE Facilities described above, supra ¶¶ 35-49,

are sufficient to demonstrate that Plaintiffs’ constitutional due process rights are

being violated. Keeping at-risk Plaintiffs detained in such close proximity to one

another and without the sanitation necessary to combat the spread of the virus serves

no legitimate purpose. Nor is detention under these circumstances rationally related

to the enforcement of immigration laws.




                                          41
       120. Plaintiffs’ due process rights are also being violated because their

conditions of confinement place them at serious risk of being infected with COVID-

19 and Defendants are being deliberately indifferent to this critical safety concern.

       121. There is no question that COVID-19 poses a serious risk to Plaintiffs.

COVID-19 is highly contagious, and can cause severe illness and death. See supra

¶¶ 23-28. Plaintiffs are at a heightened risk because of their age and/or underlying

health conditions. See supra ¶¶ 29-31, 59, 62,66, 69, 72, 76, 79, 82, 85, 88, 91, 94,

97.

       122. Defendants are aware of and have completely disregarded the serious

risk that COVID-19 poses to Plaintiffs. See supra ¶ 105 (ACLU March 13, 2020

letter).

       123. The risk that COVID-19 poses to Plaintiff is also obvious, including to

Defendants. Medical experts for the Department of Homeland Security have also

identified the risk of COVID-19 spreading to ICE detention centers.6 John Sandweg,

a former acting director of ICE, has written publicly about the need to release

nonviolent detainees because ICE detention centers “are extremely susceptible to

outbreaks of infectious diseases” and “preventing the virus from being introduced



       6
               See March 19, 2020 letter from Scott A. Allen, MD, FACP and Josiah Rich,
MD, MPH to House and Senate Committees on Homeland Security, available at
https://whistleblower.org/wp-content/uploads/2020/03/Drs.-Allen-and-Rich-3.20.2020-
Letter-to-Congress.pdf.

                                          42
into these facilities is impossible.”7 Prisons and jails around the country are already

releasing non-violent detainees because the risk of contagion is overwhelming.8

      124. The circumstances of this case make clear that release is the only means

to ensure compliance with Plaintiffs’ due process rights. Public health information

makes clear that the only way to prevent infection is through social distancing and

increased hygiene, and that these measures are most imperative to protect individuals

with underlying medical conditions. See supra ¶¶ 32-34. The only course of action

that can remedy these unlawful conditions is release from the detention centers where

risk mitigation is impossible.


      C. ICE Regularly Uses Its Authority To Release People Detained In
         Custody Because They Suffer Serious Medical Conditions.

      125. ICE has a longstanding practice of prosecutorial discretion, which

demonstrates that the agency understands that its authority extends to— and

includes— humanitarian releases from custody. The agency has routinely exercised



      7
               See John Sandweg, “I Used to Run ICE. We Need to Release the Nonviolent
Detainees.”           The      Atlantic   (March      22,     2020),     available    at
https://www.theatlantic.com/ideas/archive/2020/03/release-ice-detainees/608536/.
        8
               See Order, Supreme Court of New Jersey, Docket No. 084230 (March 22,
2020) (ordering release of most county jail detainees), available at
https://njcourts.gov/notices/2020/n200323a.pdf?c=4EF; United States v. Stephens, No. 15-
cr-95, 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (concluding that the
“unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic”
constituted compelling circumstances to adjust a defendant’s bail conditions and release
him, even though there was “not yet a known outbreak among the jail and prison
populations” when the order was issued).

                                          43
its authority to release particularly vulnerable detainees. As former Deputy Assistant

Director for Custody Programs in ICE Enforcement and Removal Operations

Andrew Lorenzen-Strait explains, “ICE has exercised and still exercises discretion

for purposes of releasing individuals with serious medical conditions from

detention.” Strait Decl. at ¶ 3.

      126. ICE has a range of highly effective tools at its disposal to ensure that

individuals report for court hearings and other appointments, including conditions

of supervision. For example, ICE’s conditional supervision program, called ISAP

(Intensive Supervision Appearance Program), relies on the use of electronic ankle

monitors, biometric voice recognition software, unannounced home visits, employer

verification, and in-person reporting to supervise participants. A government-

contracted evaluation of this program reported a 99% attendance rate at all

immigration court hearings and a 95% attendance rate at final hearings. See

Lorenzen-Strait Decl. ¶ 15.

      127. This exercise of discretion comes from a long line of agency directives

explicitly instructing officers to exercise favorable discretion in cases involving

severe medical concerns and other humanitarian equities militating against

detention. See Strait Decl. at ¶¶ 10-14. For example, under 8 C.F.R. § 212.5(b)(1),

ICE has routinely exercised its discretion to release particularly vulnerable

detainees. Id. at 4-11.


                                         44
      128. ICE’s discretion applies regardless of the statutory basis for a

noncitizen’s detention. See Strait Decl. at ¶ 11.

      129. While ICE officers may be exercising discretion less frequently in

recent years, the statutory and regulatory authority underlying the use of

prosecutorial discretion in custodial determinations remains in effect. See Straight

Decl. at ¶ 13.

      130. Consistent with the Due Process clause of the Fifth Amendment to the

U.S. Constitution, ICE must release detainees where civil detention has become

punitive and where release is the only remedy to prevent this impermissible

punishment. The fact that ICE has the authority to release immigrants from custody

and has exercised this authority in the past indicates that the remedy Plaintiffs

request is neither unprecedented nor unmanageable for the agency.


      D. This Court Has Authority to Order Plaintiffs’ Release to Vindicate
         Their Fifth Amendment Rights, and Such Relief Is Necessary Here.

      131. Courts have broad power to fashion equitable remedies to address

constitutional violations in prisons, Hutto v. Finney, 437 U.S. 678, 687 n.9 (1978),

and “[w]hen necessary to ensure compliance with a constitutional mandate, courts

may enter orders placing limits on a prison’s population.” Brown v. Plata, 563 U.S.

493, 511 (2011).




                                          45
        132. This authority extends to “placing limits on a prison’s population”

when necessary to ensure compliance with the Constitution. Brown v. Plata, 563

U.S. 493, 511 (2011); see also Duran v. Elrod, 713 F.2d 292, 297-98 (7th Cir. 1983),

cert. denied, 465 U.S. 1108 (1984) (concluding that court did not exceed its authority

in directing release of low-bond pretrial detainees as necessary to reach a population

cap).

        133. The circumstances of this case make clear that release is the only means

to ensure compliance with the Fifth Amendment’s prohibition against punitive

detention. Plaintiffs’ medical conditions put them at grave risk of severe illness or

death if they contract COVID-19. Public health information makes clear that the only

way to prevent infection is through social distancing and increased hygiene, and that

these measures are most imperative to protect individuals with pre-existing medical

conditions. Yet defendants are detaining vulnerable Plaintiffs under conditions where

they are forced into close contact with many other detainees and officers. By

continuing detention in these circumstances, Defendants are subjecting Plaintiffs to

unreasonable harm. The only course of action that can remedy these unlawful

conditions is release from the detention centers where risk mitigation is impossible.




                                          46
                               CLAIM FOR RELIEF
       Violation of Fifth Amendment Right to Substantive Due Process
  (Unlawful Punishment; Freedom from Cruel Treatment and Conditions of
                               Confinement)

      134. The forgoing allegations are re-alleged and incorporated herein.

      135. The Fifth Amendment of the Constitution guarantees that civil

detainees, including all immigrant detainees, may not be subjected to punishment.

The federal government violates this substantive due process right when it fails to

satisfy its affirmative duty to provide conditions of reasonable health and safety to

the people it holds in its custody, and violates the constitution when it fails to provide

for his basic human needs—e.g., food, clothing, shelter, medical care, and

reasonable safety for those in custody. The federal government also violates

substantive due process when it subjects civil detainees to cruel treatment and

conditions of confinement that amount to punishment.

      136. By detaining Plaintiffs in the ICE Facilities, Defendants are subjecting

Plaintiffs to a heightened risk of contracting COVID-19, for which there is no

vaccine and no cure. Plaintiffs are particularly vulnerable to serious medical

complications from COVID-19 infection and are risk of illness and death as long as

they are held in detention. By subjecting Plaintiffs to this risk Defendants are

maintaining detention conditions that amount to punishment and fail to ensure safety

and health in violation of Plaintiffs’ due process rights.



                                           47
      137. Likewise, the continued detention of Plaintiffs at the ICE Facilities is

deliberately indifferent to Plaintiffs’ serious medical needs because only releasing

Plaintiffs from custody can adequately protect them from COVID-19. Defendants

are both aware of the serious risk posed by COVID-19 and are failing to take the only

action that can respond to Plaintiffs’ medical needs, which is to release Plaintiffs.


                              PRAYER FOR RELIEF
WHEREFORE Plaintiffs request that the Court grant the following relief:

   a. Issue a Writ of Habeas Corpus on the ground that their continued detention

      violates the Due Process Clause and order Plaintiffs’ immediate release, with

      appropriate precautionary public health measures;

   b. In the alternative, issue injunctive relief ordering Defendants to immediately

      release Plaintiffs, with appropriate precautionary public health measures, on

      the grounds that their continued detention violates Plaintiffs’ constitutional

      due process rights;

   c. Issue a declaration that Defendants’ continued detention in civil immigration

      custody of individuals at increased risk for severe illness, including all

      people over ages forty-five and older and persons of any age with underlying

      medical conditions that may increase the risk of serious COVID-19, violates

      the Due Process Clause;

   d. Award Plaintiffs their costs and reasonable attorneys’ fees in this action


                                          48
     under the Equal Access to Justice Act (“EAJA”), as amended, 5 U.S.C. § 504

     and 28 U.S.C. § 2412, and on any other basis justified under law; and

  e. Grant any other and further relief that this Court may deem fit and proper.



Dated: March 24, 2020                    Respectfully Submitted,

/s/ Will W. Sachse                       /s/ Witold J. Walczak
Will W. Sachse, Eq. (PA 84097)           Witold J. Walczak (PA 62976)
Thomas J. Miller, Esq. (PA 316587)       AMERICAN CIVIL LIBERTIES UNION
Kelly Krellner, Esq. (PA 322080)*            OF PENNSYLVANIA
Carla G. Graff, Esq. (PA 324532)         247 Ft. Pitt Blvd., 2d Fl.
DECHERT, LLP                             Pittsburgh, PA 15222
Cira Centre                              T: 412-681-7864
2929 Arch Street                         E: vwalczak@aclupa.org
Philadelphia, PA 19104
T: 215-994-4000                          Vanessa L. Stine (PA 319569)
E: will.sachse@dechert.com               Muneeba S. Talukder (CA 326394)*
E: thomas.miller@dechert.com             Erika Nyborg-Burch (NY 5485578)*
E: kelly.krellner@dechert.com            AMERICAN CIVIL LIBERTIES UNION
E: carla.graff@dechert.com                   OF PENNSYLVANIA
                                         P.O. Box 60173
                                         Philadelphia, PA 19102
David Fathi (WA 24893)*                  T: 215-592-1513
Eunice H. Cho (WA 53711)*                E: vstine@aclupa.org
AMERICAN CIVIL LIBERTIES UNION           E: mtalukder@aclupa.org
FOUNDATION, NATIONAL PRISON              E: enyborg-burch@aclupa.org
PROJECT
915 15th St. N.W., 7th Floor
Washington, DC 20005
T: 202-548-6616
E: dfathi@aclu.org
E: echo@aclu.org

Michael Tan (NY 4654208)*
Omar C. Jadwat (NY 4118170) *


                                       49
American Civil Liberties Union
Foundation, Immigrants’ Rights
Project
125 Broad Street, 18th Floor
New York, NY 10004
T: (212) 549-2600
E: mtan@aclu.org
E: ojadwat@aclu.org


*Petition for permission to file pro hac vice forthcoming




                                        50
